GANTT, J.
Relator sues for himself and one William Fuchs. He was appointed a patrolman on January 7, 1880, for a term of four years, which he fully served, and thereafter was permitted to hold over until October 17, 1895, and was out until January 28, 1896, when he was reinstated and resigned on the same day. He claims salary from October 17, 1895, until January 28, 1896, amounting to $280.30.
William Fuchs was appointed a patrolman on February 1, 1887, for a term of four years, which he fully served, and was thereafter permitted to hold over until October 17, 1895, when he was dropped. He claims salary for an alleged unexpired term, by implication,from October 17, 1895, to February 1, 1899, amounting to $3,287.78. The circuit court awarded them a peremptory writ as prayed, and the defendants appealed.
The judgment of the circuit court was erroneous. Both claimants were holdovers when they were dropped, *406and were subject to removal at the pleasure of the board. [State ex rel. v. Hawes, p. 360, ante.]
The judgment of the circuit court is, therefore, reversed, and the writ quashed. .
All concur.